Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto and the Court being fully advised in the premises; This Court Finds that the purpose of this expenditure by the Department of Children & Family Services was for the payment of a retroactive pay increase which was not paid because the notification to the Department was not received until November 27, 1973. According to the departmental report there was a retroactive pay increase of $87 per month for employees classified as Plasterers under the Illinois Personnel Code. Claimant was so classified during the months of April, May and June of 1973. Money was appropriated for this expense in Section 2 of House Bill No. 4197, Approved July 7, 1972 in the amount of $2,623,700, Personal Services, Regular Positions for the Illinois School for the Deaf (001-2335-120). Of this appropriation, $29,509.01 was returned to the State Treasury upon the lapsing of said fund. Express authority to pay retroactive pay increases, pursuant to a collective bargaining agreement is found in Ch. 127, Sec. 145, Ill.Rev.Stat., 1971, where the legislature stated: ‘Amounts paid from appropriations for personal service of any officer or employee of the State, either temporary or regular, shall be considered as full payment for all services rendered between the dates as specified in the payroll or other voucher and no additional sums shall be paid to such officer or employee from any lump sum appropriation, appropriation for extra help or other purpose or any accumulated balances in specific appropriations, which payments would constitute in fact an additional payment for work already performed and for which remuneration had already been made, except that wage payments made pursuant to the application of the prevailing rate principle or based upon an effective date of the collective bargaining agreement the state or state agency and an employee group shall not be construed as an additional payment for work already performed.” (Emphasis Added) In light of this Court’s decisions in City of Jacksonville v. State of Illinois, (1946), 15 C.C.R. 62, and Illinois-Iowa Power Company v. State of Illinois (1942), 12 C.C.R. 308, and the legislative intent embodied in the Ch. 127, Sec. 145, Ill.Rev.Stat., 1971, it is our opinion that the claimant should be paid. The sole reason that this claim was not paid is due to the fact that the Department of Children & Family-Services did not receive notification of the pay increase until November 27, 1973, after the close of the appropriation period from which this debt would have been paid. This fact is stated in the departmental report of the Department of Children and Family Services, a copy of said report being attached to the Joint Stipulation of the parties. It Is Hereby Ordered that the sum of $261 (Two Hundred Sixty-One Dollars) be awarded claimant in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.